Case 3:19-cv-05705-BRM-DEA Document 1-4 Filed 02/14/19 Page 1 of 2 PageID: 14




Patrick J. Cerillo, Esq.
Patrick J. Cerillo, LLC
4 Walter E. Foran Blvd., Suite 402
Flemington, NJ 08822
Attorney ID No. 01481-1980
T: (908) 284-0997
F: (908) 284-0915
pjcerillolaw@comcast.net
Attorneys for Plaintiff

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


MALIBU MEDIA, LLC,
                                                Civil Action No. ______________
                   Plaintiff,

v.

JOHN DOE subscriber             assigned   IP
address 73.178.141.113,

                   Defendant.


        CERTIFICATE OF INTERESTED ENTITIES OR PERSONS

      The undersigned certifies that the following listed persons, associations of

persons, firms, partnerships, corporations or other entities (i) have a financial

interest in the subject matter in controversy or in a party to the proceeding, or (ii)

have a non-financial interest in that subject matter or in a party that could be

substantially affected by the outcome of this proceeding:

      (1) Malibu Media, LLC - Plaintiff; financial interest;
Case 3:19-cv-05705-BRM-DEA Document 1-4 Filed 02/14/19 Page 2 of 2 PageID: 15




      (2) Colette Pelissier - Owner of Malibu Media, LLC; financial interest in

         Plaintiff;

      (3) John Doe - Defendant; financial interest; and

      (4) Patrick J. Cerillo, LLC - Attorneys for Plaintiff; financial interest;



                                               Respectfully submitted,

                                        By:    /s/ Patrick J. Cerillo
                                               Patrick J. Cerillo, Esq.
                                               Patrick J. Cerillo, LLC
                                               4 Walter E. Foran Blvd., Suite 402
                                               Flemington, NJ 08822
                                               Attorney ID No. 01481-1980
                                               T: (908) 284-0997
                                               F: (908) 284-0915
                                               pjcerillolaw@comcast.net
                                               Attorneys for Plaintiff
